Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 24, 2021

                                       No. 04-21-00260-CR

                                       Norberto ADAME,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000094D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        On July 26, 2021, appellant Norberto Adame filed a motion for a free reporter’s record.
He states in his motion that he is unable to pay for or give security for the reporter’s record, and
he requests an evidentiary hearing to provide proof of inability to pay or give security. On
August 16, 2021, we noted that the trial court had set a hearing on the issue of appellant’s
indigency, and we ordered the trial court clerk to file a supplemental record containing the trial
court’s order and any findings required by Rule 145(f)(6) to this court not later than September
10, 2021. On September 16, 2021, the trial court clerk filed a notification of late record, stating
that the hearing scheduled for September 1, 2021, had been moved to November 2, 2021.
Accordingly, we ordered the trial court to file a supplemental record by November 12, 2021. On
November 17, 2021, the trial court clerk filed another notification of late record, stating that the
hearing scheduled for November 2, 2021, had been moved to January 18, 2022. Accordingly,
the trial court clerk’s most recent notification of late record is NOTED. We ORDER the trial
court clerk to file a supplemental record containing the trial court’s order and any findings
required by Rule 145(f)(6) to this court not later than January 28, 2022.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court